ORDER
PER CURIAM.
Timothy Bart appeals his convictions following jury trial for assault in the first degree, section 565.050, RSMo 2000; attempted forcible rape, sections 564.011 and 566.080, RSMo 2000; and armed criminal action, section 571.015, RSMo 2000; and consecutive sentences of life, 15 years, and 250 years imprisonment, respectively. In his sole point on appeal, Mr. Bart claims that the trial court erred' in overruling his motion for judgment of acquittal because insufficient evidence was presented to support the convictions. The judgment of convictions is affirmed. Rule 30.25(b).